Case: 18-12661   Date Filed: 02/19/2019   Page: 1 of 13


                                                      [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-12661
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:07-cr-20214-CMA-3



UNITED STATES OF AMERICA,

                                                      Plaintiff - Appellee,


                                  versus


LUROY JENNINGS,

                                                      Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (February 19, 2019)

Before TJOFLAT, JILL PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 18-12661     Date Filed: 02/19/2019    Page: 2 of 13


      Luroy Jennings appeals the sentence a district court imposed when he

violated the conditions of his supervised release. After careful review, we affirm.

                                I.     BACKGROUND

      A jury convicted Jennings of two counts of sex trafficking of a minor, and

Jennings completed a term of incarceration. After Jennings was released from

prison, he began a 10-year term of supervised release. Three conditions of

Jennings’s release, based on his counts of conviction, were that he: refrain from

buying, selling, exchanging, possessing, or producing pornography (or from

communicating with anyone who did so); participate in a sex offender treatment

program; and refrain from violating the law. Several months after he began his

term of supervised release, the probation office petitioned the district court for

revocation. The probation office alleged that Jennings had violated the first two of

these conditions. The probation office later filed a superseding petition, adding

that Jennings had violated the third condition by committing the offense of

promotion of prostitution in Texas.

      The district court conducted a revocation hearing at which Jennings admitted

to violating the terms of his supervised release by buying, selling, exchanging,

possessing, or producing adult pornography. The government agreed to

voluntarily dismiss the remaining alleged violations, which Jennings represented

he was prepared to contest. The district court adjudicated Jennings in violation of


                                           2
                 Case: 18-12661       Date Filed: 02/19/2019        Page: 3 of 13


a condition of his supervised release. The probation office calculated an advisory

guidelines range of 8 to 14 months’ imprisonment and 2 to 5 years’ supervised

release; the government recommended a sentence of 12 months’ imprisonment and

20 years’ supervised release. As to the lengthy term of supervised release, the

government cited the need to protect the community from Jennings’s unlawful

behavior and the seriousness of his violation as a “trigger” for more problematic

behavior. Doc. 261 at 16. 1

      Defense counsel argued for “reinstatement” of supervised release with credit

for the two months Jennings had spent in custody since the probation office

petitioned for revocation. Id. at 11. Counsel argued that Jennings’s progress since

his release far outweighed the violation he committed. Defense counsel was

careful “[n]ot to belittle a Court’s order given the nature of his underlying charge

that a person cannot then look at pornography,” but argued that “[t]his [violation]

is not something that . . . makes Mr. Jennings . . . a danger to the community.” Id.

at 12. Jennings had completed a drug treatment program and stayed sober, was

completing sex offender treatment, had voluntarily entered a recovery program,

had gotten a full-time job, and was taking steps to get into vocational school.

      The district court explained that it had reviewed Jennings’s history,

including from his prior sex trafficking case, and observed that Jennings’s 2007


      1
          “Doc. #” refers to the numbered entry on the district court’s docket.
                                                 3
               Case: 18-12661   Date Filed: 02/19/2019   Page: 4 of 13


presentence investigation report (“PSR”) reflected that he had participated in the

prostitution business. The court also noted that Jennings’s PSR prepared in

anticipation of his supervised release revocation hearing contained an allegation

that a search of Jennings’s phone revealed “a text to an escort regarding [Jennings]

possibly entering the prostitution business again” by serving as the escort’s

“pimp.” Id. at 18. The text, according to the government, read: “I think you got

me mixed up. I get my thrills from . . . $100 bills. I thought maybe you was ready

to elevate it and motivate with a man. I’m building empires for real.” Id. at 20.

Jennings objected, explaining that the text message pertained only to a disputed

supervised release violation that the government had agreed to dismiss and that any

inference that Jennings was offering to serve as the woman’s pimp was

unwarranted.

      Without expressly ruling on the objection, the district court—relying on

“background facts that cause me concern,” the factors set forth in 18 U.S.C.

§ 3553(a), and submissions from the defense—imposed a sentence of 6 months of

imprisonment followed by 20 years of supervised release. Id. at 23. The court also

imposed the following condition of supervised release:

      The Defendant shall not buy, sell, exchange, possess, trade, or produce
      visual depictions of minors or adults engaged in sexually explicit
      conduct. The Defendant shall not correspond or communicate in
      person, by mail, telephone, or computer, with individuals or companies
      offering to buy, sell, trade, exchange, or produce visual depictions of
      minors or adults engaged in sexually explicit conduct.
                                          4
              Case: 18-12661    Date Filed: 02/19/2019    Page: 5 of 13




Doc. 249 at 2. Jennings did not object to this condition, which was identical to one

imposed when he began his original 10-year term of supervised release. He did,

however, object to the sentence insofar as it was based on the district court’s

inference from the text message that Jennings was considering reentering the

prostitution business.

      This is Jennings’s appeal.

                         II.   STANDARDS OF REVIEW

      We review the reasonableness of a sentence, including one imposed upon

the revocation of supervised release, for an abuse of discretion. United States v.

Irey, 612 F.3d 1160, 1188-89 (11th Cir. 2010) (en banc); United States v. Sweeting,

437 F.3d 1105, 1106-07 (11th Cir. 2006). The party challenging a sentence bears

the burden of proving the sentence is unreasonable. United States v. Tome,

611 F.3d 1371, 1378 (11th Cir. 2010). We “must first ensure that the district court

committed no significant procedural error,” including by “failing to calculate (or

improperly calculating) the Guidelines range, treating the Guidelines as mandatory,

failing to consider the [18 U.S.C.] § 3553(a) factors, selecting a sentence based on

clearly erroneous facts, or failing to adequately explain the chosen sentence—

including an explanation for any deviation from the Guidelines range.” Gall v.

United States, 552 U.S. 38, 51 (2007). Under § 3553(a), the district court is

required to impose a sentence “sufficient, but not greater than necessary, to comply
                                          5
              Case: 18-12661    Date Filed: 02/19/2019    Page: 6 of 13


with the purposes” of § 3553(a)(2)—the need to reflect the seriousness of the

offense; promote respect for the law; provide just punishment; deter criminal

conduct; protect the public from the defendant’s future criminal conduct; and

effectively provide the defendant with educational or vocational training, medical

care, or other correctional treatment. 18 U.S.C. § 3553(a)(2). The court must also

consider the nature and circumstances of the offense; the history and characteristics

of the defendant; the kinds of sentences available; the applicable guideline range,

the pertinent policy statements of the Sentencing Commission; the need to avoid

unwarranted sentencing disparities; and the need to provide restitution to victims.

Id. § 3553(a)(1), (3)-(7).

      We review de novo whether a district court sufficiently explained its reasons

for imposing a non-guideline sentence, pursuant to 18 U.S.C. § 3553(c)(2), even if

the defendant made no objection in the district court to the explanation. United

States v. Parks, 823 F.3d 990, 996 (11th Cir. 2016). The district court must

“adequately explain the chosen sentence to allow for meaningful appellate review

and to promote the perception of fair sentencing.” Gall, 552 U.S. at 50. The court

“should set forth enough to satisfy the appellate court that he has considered the

parties’ arguments and has a reasoned basis for exercising his own legal

decisionmaking authority.” Rita v. United States, 551 U.S. 338, 356 (2007).




                                          6
              Case: 18-12661      Date Filed: 02/19/2019    Page: 7 of 13


      After examining whether the district court committed any procedural error,

we must consider the substantive reasonableness of the sentence, taking into

account the totality of the circumstances. Gall, 552 U.S. at 51. A district court

imposes a substantively unreasonable sentence when it fails to afford consideration

to relevant factors that were due significant weight, gives significant weight to an

improper or irrelevant factor, or commits a clear error of judgment in considering

the proper factors. Irey, 612 F.3d at 1189. Generally the weight to be accorded

any given § 3553(a) factor is a matter committed to the sound discretion of the

district court, United States v. Williams, 526 F.3d 1312, 1322 (11th Cir. 2008); a

district court commits a clear error of judgment when it “considers the proper

factors but balances them unreasonably” and imposes a sentence that “does not

achieve the purposes of sentencing as stated in § 3553(a),” Irey, 612 F.3d at 1189

(internal quotation marks omitted).

      We review arguments made for the first time on appeal only for plain error.

Under plain error review, we may reverse only if we conclude that there is error;

the error is plain; the error affected the defendant’s substantial rights; and “the

error seriously affects the fairness, integrity or public reputation of judicial

proceedings.” Molina-Martinez v. United States, 136 S. Ct. 1338, 1343 (2016)

(internal quotation marks omitted). Where, however, a defendant “induces or

invites the district court into making an error,” we are “preclude[d] . . . from


                                            7
              Case: 18-12661     Date Filed: 02/19/2019   Page: 8 of 13


invoking the plain error rule and reversing.” United States v. Love, 449 F.3d 1154,

1157 (11th Cir. 2006) (internal quotation marks omitted).

                                III.   DISCUSSION

      Jennings makes three arguments on appeal, all relating to the 20-year term of

supervised release the district court imposed (and not to the 6-month term of

incarceration). First, he contends that the term the district court imposed is

procedurally unreasonable because the district court clearly erred in relying on the

unsupported allegation that he was attempting to reenter the prostitution business

and in failing to articulate sufficient reasons for varying upward from the

guidelines range. Second, he argues that the term of supervised release is

substantively unreasonable considering the relatively minor violation compared

with the significant progress he had made since his term of incarceration ended.

Third, Jennings challenges the condition of supervised release that prohibited him

from viewing adult pornography. We address these arguments in turn.

   A. Procedural Reasonableness

      Jennings argues that the 20-year term of supervised release is procedurally

unreasonable because it was based on the unsupported finding that he had

attempted to reenter the prostitution business. Relatedly, he argues that the

sentence is procedurally unreasonable because the district court failed to provide




                                          8
              Case: 18-12661     Date Filed: 02/19/2019    Page: 9 of 13


adequate explanation for the significant upward variance to 20 years. After careful

review, we reject both arguments.

      First, although we agree with Jennings that the district court did base the

sentence, at least in part, on the finding that Jennings had attempted to reenter the

prostitution business, we cannot say that finding was clearly erroneous. Gall, 552

U.S. at 51. Jennings did not dispute the existence of the text message; rather, he

merely disputed the inferences that could be drawn from it. He disputed the

inferences that he knew the woman was an escort and that he intended to convey to

her his interest in serving as her pimp, rather than as a customer. But based on the

message, the text of which was undisputed, each was a reasonable inference.

Jennings’s statements that he “thought maybe [she] was ready to elevate it and

motivate with a man,” that he got his “thrills” from “$100 bills” and was “building

empires for real” together reasonably suggest that Jennings was seeking to serve as

the pimp to an escort. Although it also is possible Jennings was not actually

seeking to reenter the prostitution business, that possibility does not render the

district court’s determination clearly erroneous. See United States v. De Varon,

175 F.3d 930, 945 (11th Cir. 1999) (en banc) (explaining that under a clear error

standard of review, a district court’s choice between two permissible views of

evidence is not clear error).




                                           9
             Case: 18-12661      Date Filed: 02/19/2019    Page: 10 of 13


      Second, the district court provided adequate explanation for the 20-year term

of supervised release. Contrary to Jennings’s suggestion, the court went far

beyond considering only the text message. The district court stated on the record

that it considered the § 3553(a) factors, the probation office’s submissions, and

“the filing in aid of sentencing that [defense counsel] submitted, which includes a

letter from [an] employer and a latter from a job recruiter and . . . a minister of a

church in Gainesville, Texas.” Doc. 261 at 22-23. It was only after reviewing all

of these materials that the district court pronounced the sentence. The court’s

explanation is enough to “satisfy [us] that [the court] considered the parties’

arguments and ha[d] a reasoned basis” for imposing the sentence it did. Rita, 551

U.S. at 356; see Irey, 612 F.3d at 1195 (explaining that the district court has no

obligation to “articulate his findings and reasoning with great detail”).

      For these reasons, we cannot say that the sentence the district court imposed

is procedurally unreasonable.

   B. Substantive Reasonableness

      Jennings next argues that the 20-year term of supervised release is

substantively unreasonable in light of the facts that his violation, viewing adult

pornography, was not inherently abnormal and did not render him a danger to the

community; he readily admitted to the violation; viewing pornography is not a

proven “trigger” for sex trafficking of a minor; and the § 3553(a) factors weighed


                                           10
             Case: 18-12661     Date Filed: 02/19/2019   Page: 11 of 13


in favor of a lighter supervised release term. Appellant’s Initial Br. at 22. We

discern no abuse of discretion. As explained above, the district court was entitled

to find that Jennings was interested in possibly returning to the sex trade. And the

court considered that Jennings indisputably had violated the terms of his

supervised release less than a year after his term of incarceration ended. The

district court was within its broad discretion to conclude that these facts warranted

a 20-year term of supervised release even though Jennings indisputably was

maintaining gainful employment and seeking to better himself through treatment

and vocational school. See Williams, 526 F.3d 1322.

   C. Restriction on Viewing Pornography

      Finally, for the first time on appeal Jennings challenges the condition of his

supervised release preventing him from buying, selling, exchanging, possessing,

trading, or producing adult pornography, or communicating with any business or

individual who does so. For short, we call this the condition prohibiting viewing

adult pornography. Specifically, Jennings argues that the condition is a greater

deprivation of liberty than is reasonably necessary to achieve the sentencing

purposes of deterrence, protection of the public, and rehabilitation. He points to

other circuits that have held that a condition restricting viewing pornography

without a specific, articulated relation to the crime is overbroad and inappropriate.




                                          11
               Case: 18-12661        Date Filed: 02/19/2019       Page: 12 of 13


       We may not review Jennings’s challenge under a plain error standard of

review, because any error was invited. At the revocation hearing, defense counsel

specifically and broadly argued for “reinstatement” of Jennings’s supervised

release with full knowledge that Jennings’s original 10-year term of supervised

release included the now-challenged condition. Doc. 261 at 11. As counsel did so,

she expressly acknowledged that there was a relationship between the condition

prohibiting viewing adult pornography and Jennings’s offenses of conviction. See

id. at 12 (“Not to belittle a Court’s order given the nature of his underlying charge

that a person cannot then look at pornography . . . .”). Based on these statements,

Jennings is precluded from claiming that the condition has no specific, articulable

connection to his underlying crimes of convictions and that the district court erred

in imposing it. See Love, 449 F.3d at 1157.2 We therefore uphold the condition of

supervised release prohibiting Jennings from viewing adult pornography.




       2
           We acknowledge that defense counsel questioned whether viewing adult pornography
was, for Jennings, “a trigger to lead to something . . . that was related to his underlying case.”
Doc. 261 at 17. In other words, counsel argued in mitigation that Jennings was not likely to
reoffend just because he viewed adult pornography. Given counsel’s clear request that the
district court “reinstat[e]” Jennings’s previous supervised release, however, this statement cannot
negate the invitation of error. Id. at 11.
        Further, we reject Jennings’s argument that there can be no invited error when the district
court did not fully accept each element of defense counsel’s invitation but instead doubled the
term of supervised release while keeping the same conditions. The district court accepted
Jennings’s invitation insofar as it applied to the conditions of his supervised release. Nothing in
our caselaw requires more.

                                                12
      Case: 18-12661    Date Filed: 02/19/2019   Page: 13 of 13


                       IV.   CONCLUSION

For the foregoing reasons, we affirm Jennings’s sentence.

AFFIRMED.




                                 13